EXHIBIT RADVISION LTD. Press Release Corporate Contact: Corporate Contact: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com rromano@radvision.com junefil@optonline.net RADVISION UNVEILS NEW GROUNDBREAKING VIDEO CONFERENCING SOLUTION FOR THE SMB MARKET Integrated Solution Provides Complete Multi-site HD Video Conferencing with Remote Desktop
